                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GEANIECE D. CARTER,
              Plaintiff,                           No.19-12381
v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen
UNIVERSITY OF TEXAS AT DALLAS,
ET AL.,
                            /

                                          ORDER
       On August 12, 2019, Plaintiff Geaniece D. Carter filed a pro se civil complaint

[ECF No. 1]. Before the Court is her motion to disqualify the Texas Attorney General as

counsel for Defendants [ECF No. 16].
       Motions to disqualify counsel are disfavored and “disqualification is considered a

drastic measure which courts should hesitate to impose except when absolutely

necessary.” Glenn v. Nasscond, Inc., No. 15-10270, 2016 WL 409409 at *2 (E.D. Mich.
Feb. 3, 2016) (quoting Valley-Vulcan Mold Co. v. Ampco-Pittsburgh Corp., 237 B.R.

322, 337 (B.A.P. 6th Cir. 1999)).
       As Defendants point out in their response [ECF No. 18], the University of Texas at
Dallas is an agency of the State of Texas, and under Texas law is entitled to

representation by the State of Texas. Plaintiff does not allege that she had a prior client-
attorney relationship with the Texas Attorney General, and therefore lacks standing to
request disqualification. See State Farm Auto. Ins. Co. v. Elite Health Care Ctrs., Inc.,

2019 WL 2576360, *2 (E.D. Mich. 2019)(citing Willis v. First Nat’l Bank Ass’n, 916
F.2d 714 (1990)(Table). In addition, Plaintiff has not identified any conflict of interest


                                             -1-
that would necessitate disqualification. See Dana Corp. v. Blue Cross & Blue Shield Mut.
of Northern Ohio, 900 F.2d 882, 889 (6th Cir. 1990).

       Therefore, Plaintiff’s motion to disqualify defense counsel [ECF No. 16] is
DENIED.

       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE



Dated: October 9, 2019




                             CERTIFICATE OF SERVICE
       I hereby certify on October 9, 2019, that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 9, 2019.




                                            -2-
